Citation Nr: 1736298	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to hepatitis C. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability. 

3.  Entitlement to an initial rating in excess of 10 percent prior to December 1, 2008; in excess of 0 percent from December 1, 2008, through October 4, 2011; in excess of 20 percent from October 5, 2011, to November 22, 2015; and in excess of 40 percent as of November 23, 2015, for hepatitis C.  

4.  Entitlement to an effective date prior to September 4, 2007, for service connection for hepatitis C.






REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January1975 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2010 rating decision assigned an initial 10 percent rating for hepatitis C, effective from September 4, 2007, to November 30, 2008, and a 0 percent rating, effective December 1, 2008.  The Veteran then appealed the initially assigned ratings, an August 2012 rating decision assigned a 20 percent rating, effective October 5, 2011.  A March 2016 rating decision assigned a 40 percent rating, effective November 23, 2015.  However, as those ratings are less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a lumbar spine disability and erectile dysfunction are remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On September 4, 2007, the RO received the Veteran's original claim of entitlement to service connection for hepatitis C and there are no prior communications of record that constitute a claim, formal or informal, for service connection for hepatitis C.

2.  Prior to December 1, 2008, the Veteran's hepatitis C was productive of a detectable viral load with subjective complaints of fatigue.

3.  From December 1, 2008, through October 4, 2011, the Veteran's hepatitis C was manifested by undetectable viral loads as demonstrated by HCV-RNA viral qualitative testing in November 2008 and reports of increased energy.

4.  From October 5, 2011, to November 22, 2015, the Veteran's hepatitis C was productive of the presence of permanent liver damage noted by a doctor, and symptoms of fatigue, malaise, and arthralgia on a daily basis with intermittent anorexia and nausea.

5.  From November 23, 2015, the Veteran's hepatitis C was productive of incapacitating episodes lasting from four to six weeks in the prior 12 months, and symptoms of constant and debilitating fatigue and right quadrant pain, intermittent anorexia, and daily malaise, nausea, and arthralgia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 4, 2007 for service connection for hepatitis C have not been met.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.1, 3.303, 3.400(q) (2016).

2.   The criteria for an initial rating in excess of 10 percent prior to December 1, 2008; in excess of 0 percent from December 1, 2008, through October 4, 2011; in excess of 20 percent from October 5, 2011, to November 22, 2015; and in excess of 40 percent as of November 23, 2015, for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.  VA must also notify a Veteran regarding certain aspects of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record shows that all pertinent available service medical records and VA and private treatment records identified by the Veteran have been obtained.  The Veteran has also been provided the necessary VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Veteran has been provided the necessary notification.  Neither the Veteran nor representative has claimed any deficiencies of notice or development.  Accordingly, the Board finds that the duties to notify and assist have been met and will address the merits of the Veteran's claims.

Effective Date

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2016).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(c) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization by VA will be accepted as an informal claim for benefits if that report relates to examination or treatment of a disability for which service-connection has previously been established or the claim specifying the benefit sought is received within one year from the date of that examination, treatment, or hospital admission.  38 C.F.R. § 3.157 (b)(1) (2016).

The Veteran's claim of entitlement to service connection for hepatitis C was granted in an April 2010 rating decision.  The Veteran then filed a notice of disagreement in August 2010 in which he stated that he was appealing for a higher rating and an earlier effective date.  He did not make a specific argument in favor of the effective date claim.  

The record shows that the Veteran filed a formal application for service-connected benefits for hepatitis C that was received by VA on September 4, 2007.  There is no submission dated prior to that date that constitutes a claim, formal or informal, for service-connected benefits or that could be reasonably construed a formal or informal claim.  The documents of record prior to September 2007 are dated in 1975 and 1976 and are pertinent primarily, if not exclusively, to education benefits.  Consequently, the Board finds that there was no service connection claim for hepatitis C filed within one year of the Veteran's separation from service, and there was no informal claim filed within one year prior to September 4, 2007, that could support an effective date prior to the date the Veteran filed a formal claim for benefits.  Therefore, the earliest effective date available for the grant of entitlement to service connection for hepatitis C is September 4, 2007.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than September 4, 2007, for service connection for hepatitis C.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).
 
Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board will consider entitlement to higher ratings or different ratings for different periods, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7354 governs the rating of hepatitis C and non-A, non-B hepatitis.  Pursuant to Diagnostic Code 7354, a 0 percent rating is assigned when the infection is asymptomatic.  A 10 percent rating is assigned for hepatitis C that is productive of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past twelve-month period.  A 20 percent rating is assigned if the hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  A 40 percent rating is in assigned for daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  A 60 percent rating is assigned for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly.  A 100 percent rating is assigned for near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not for the same signs and symptoms serving as the basis for the rating under Diagnostic Code 7354.  For purposes of rating conditions under diagnostic code 7354, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected hepatitis C has been rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  A 10 percent rating was assigned prior to December 1, 2008.  A 0 percent rating was assigned from December 1, 2008, to October 4, 2011.  A 20 percent rating was assigned from October 5, 2011, to November 22, 2015.  A 40 percent rating has been assigned as of November 23, 2015. 

The Veteran has attended three VA examinations to assess the severity of hepatitis C, in November 2011, with December 2011 addendum; August 2013; and November 2015.  In addition, there are multiple medical records in the claims file that are relevant to treatment for hepatitis C.   

A May 2007 biopsy found periportal fibrosis.  An October 2007 abdominal scan found hepatomegaly with fatty infiltration and no ascites.  At that time, the Veteran resumed treatment for hepatitis C with VA after having to cease treatment in the private sector.  

Treatment notes from July 2008 show that he Veteran was feeling better, but a little tired.  It was documented that the virus had been undetected since 24 weeks.  

In August 2008, the Veteran had anemia and subjective complaints of fatigue.  There was no chest pain, dyspnea, nausea, vomiting, or anorexia.  In October 2008, the Veteran reported that he felt like some of his energy was returning.  A November 2008 HCV-RNA qualitative test indicated that the Veteran's viral load was undetected, and a repeat HCV-RNA test in December 2011 found that the virus remained undetectable.  

An October 2011 note from Dr. S.K. reports that the Veteran had normal liver enzymes on blood work performed in July 2011 and August 2011, but that the Veteran's liver fibrosis panel found fibrosis and cirrhosis in some areas of the liver, which the doctor indicated demonstrated permanent liver damage.  

The November 2011 VA examination noted daily fatigue, malaise, and arthralgia, and intermittent anorexia and nausea.  The examiner indicated that the Veteran's disability required dietary restrictions, but there was no weight loss observed.  There were also no symptoms of cirrhosis documented.  The examiner noted no hepatomegaly.  The Veteran had not experienced incapacitating episodes.

In August 2013, the Veteran had daily fatigue, malaise, and arthralgia with intermittent anorexia, nausea, and vomiting.  There was no weight loss, symptoms of cirrhosis, hepatomegaly, or incapacitating episodes reported.  

A November 2015 VA examiner documented near constant and debilitating fatigue and right quadrant pain; intermittent anorexia; and daily malaise, nausea, and arthralgia.  The examiner also noted signs of cirrhosis including near constant and debilitating weakness, intermittent anorexia, and daily abdominal pain and malaise.  The examiner stated that the Veteran had experienced incapacitating episodes from four to six weeks in the prior 12 months.  With regard to the impact of the disability on the Veteran's work, the examiner noted that the Veteran had not worked for the last six years after a work injury of the back and hip.  An abdominal CT showed hepatic steatosis with smooth liver contour and no ascites.  

Based on the above, the Board finds that ratings in excess of those assigned by the RO are not warranted at any time during the appeal period.  The initial 10 percent rating contemplates the Veteran's detectable viral load with complaints of feeling fatigued.  A rating in excess of 10 percent is not warranted unless there were daily symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain or incapacitating episodes, none of which were shown to be present by the evidence of record prior to December 1, 2008.  

The 0 percent rating assigned, effective December 1, 2008, was premised on the fact that the Veteran's treatment had been successful and his viral load was undetectable.  He also reported increased energy in October 2008.  Consequently, the Veteran's hepatitis C was asymptomatic as of December 1, 2008 and, as a result, a compensable rating was not warranted as of that date.

As of October 5, 2011, the Veteran's hepatitis C was assigned a 20 percent rating on the basis of findings discussed by Dr. S.K. in the October 2011 letter, and at the November 2011 VA examination.  The rating was unchanged as a result of findings at an August 2013 VA examination.  The 20 percent rating contemplates the presence of permanent liver damage, which was noted by Dr. S.K., and the Veteran's symptoms of fatigue, malaise, and arthralgia on a daily basis with intermittent anorexia and nausea.  A rating in excess of 20 percent is not supported unless those symptoms are accompanied by minor weight loss and hepatomegaly, or, in the alternative, incapacitating episodes.  Those manifestations were specifically not documented at VA examinations during the period from October 5, 2011 to November 22, 2015, and are not otherwise shown in the record by evidence during this time period.  Therefore, the Board finds that the Veteran's symptoms did not more closely approximate a rating in excess of 20 percent for that period, and a rating in excess of 20 percent is denied.  

Finally, the rating of 40 percent assigned from November 23, 2015 to the present is based on the findings at the November 2015 VA examination, which included reports of incapacitating episodes lasting from four to six weeks in the prior 12 months, and symptoms of constant and debilitating fatigue and right quadrant pain, intermittent anorexia, and daily malaise, nausea, and arthralgia.  A rating in excess of 40 percent requires the symptoms exhibited along with substantial weight loss or other sign of malnutrition or incapacitating episodes lasting at least six weeks.  As the Veteran's hepatitis C disability has not been shown to be productive of substantial weight loss or other sign of malnutrition or incapacitating episodes lasting at least six weeks, a rating in excess of 40 percent is not warranted at any time during the appeal period.  

The Board has considered potential ratings under other diagnostic codes, to include a separate rating for cirrhosis.  However, the symptoms of cirrhosis documented at the November 2015 VA examination included near constant and debilitating weakness, intermittent anorexia, and daily abdominal pain and malaise, all of which were considered in the assignment of the 40 percent rating for hepatitis C under Diagnostic Code 7354.  Therefore, a separate rating for cirrhosis would be pyramiding and is not allowed by Diagnostic Code 7354 itself which prohibits a separate rating for cirrhosis based on the same symptomatology used to support a rating under Diagnostic Code 7354.  38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7354, Note 1 (2016).

Therefore, the Board finds that the Veteran's hepatitis C disability does not more closely approximate symptoms during any period to warrant ratings in excess of 10 percent prior to December 1, 2008; in excess of 0 percent from December 1, 2008, to October 4, 2011; in excess of 20 percent from October 5, 2011, to November 22, 2015; or in excess of 40 percent as of November 23, 2015.  Accordingly, as the preponderance of the evidence is against the assignment of any higher ratings, the claim for increased ratings must be denied.  38 U.S.C.A. § 5107 (West 2014).

Other Considerations

A claim for TDIU is part of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider a Veteran's possible entitlement to a TDIU rating in when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed that additional issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

The Veteran has not explicitly raised the claim of entitlement to TDIU in this case, but at the November 2015 VA examination, the examiner noted that the Veteran's hepatitis C impacted his ability to work and that the Veteran had not worked for six years.  That statement is in contradiction to the December 2011 VA addendum opinion that stated that the Veteran was employed at the time of the November 2011 VA examination.  Nevertheless, the November 2015 VA examiner explicitly cites a nonservice-connected work-related back and hip injury as the reason the Veteran stopped working.  Therefore, the Board determines that further consideration of entitlement to TDIU is not necessary.  


ORDER

Entitlement to an effective date prior to September 4, 2007, for service connection for hepatitis C is denied.  

Entitlement to an initial rating in excess of 10 percent prior to December 1, 2008; in excess of 0 percent from December 1, 2008, through October 4, 2011; in excess of 20 percent from October 5, 2011, to November 22, 2015; and in excess of 40 percent as of November 23, 2015, for hepatitis C is denied.


REMAND

With respect to the claim of entitlement to service connection for erectile dysfunction, the Veteran raised that claim as secondary to service-connected hepatitis C.  However, the Veteran is also service-connected for diabetes mellitus, associated with hepatitis C.  In October 2013, opinions were obtained in which the examiner stated that there was no direct correlation found between hepatitis C and erectile dysfunction in the medical literature and that the Veteran's erectile dysfunction was present long before diabetes mellitus.  

With respect to the lumbar spine disability, the examiner stated that there was no nexus between lumbar disc disease and hepatitis C and that the Veteran's lumbar spine disability was more likely due to an injury the Veteran sustained to his back, which is presumably the work injury incurred after service.  However, with respect to both the erectile dysfunction and the lumbar spine disability, the examiner did not provide an opinion as to whether the disabilities were aggravated by service-connected disability.  Therefore, the opinions are incomplete, and these claims must be remanded so that additional VA opinions may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include any VA treatment records that are not already of record.

2.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the nature and etiology of any lumbar spine disability and erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  Based on the review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disability or erectile dysfunction originated during active service or is otherwise etiologically related to active service, to include being related to in-service activities, events, or injuries described by the Veteran.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disability or erectile dysfunction was caused or by service-connected disabilities, or treatments for service-connected disabilities.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disability or erectile dysfunction has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, or treatments for service-connected disabilities.  The rationale for each opinion expressed must also be provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


